DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/17/2022 has been entered. Claims 1-11 and 15-24 are currently pending in the application. Claims 1, 16, and 21 are currently amended. Claims 22-24 are new. Applicant’s amendment overcomes the objections to the drawings. Applicant’s amendment to claim 21 does not overcome the rejection under 35 U.S.C. 103. Responsive to this amendment, this action has been made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Banno et al. (U.S. Publication No. 2017/0161575 A1) hereinafter Banno in view of Ghannam et al. (U.S. Publication No. 2015/0251618 A1) hereinafter Ghannam.

Regarding claim 21, Banno discloses:
a seatbelt payout sensor for sensing a first seatbelt payout length and sensing a second seatbelt payout length [see Paragraph 0045 – discusses a seat belt sensor 22 and see Paragraph 0094 – discusses detecting two seatbelt lengths: a first length when the seatbelt is fastened and a second length after the seatbelt is fastened and when the first seatbelt length is exceeded];
an occupant posture sensor for capturing an image of an occupant in the motor vehicle seat [see Paragraph 0054 – discusses a camera 21 capturing images of the occupant in the seat];
a control module in communication with the seatbelt buckle sensor, the seatbelt payout sensor, and the occupant posture sensor, wherein the control module has executable code to [see Figure 1 below – depicts a controller 50 in communication with the driver camera 21 and the seat belt sensor 22, see Paragraph 0049 – discusses that the controller 50 obtains information from a driver state 20 (the driver camera 21 and the seat belt sensor 22) and executes programs to detect improper posture of an occupant (driver incapability state)]:

    PNG
    media_image1.png
    475
    761
    media_image1.png
    Greyscale

Figure 1 of Banno

determine the presence of the seatbelt latchplate in the seatbelt buckle [see Paragraph 0094 – discusses a method performed by the controller 50 where the change in seatbelt is determined once the seatbelt is fastened];
determine whether the difference between the first seatbelt payout length when the seatbelt latchplate is present in the seatbelt buckle and the second seatbelt payout length is greater than a seatbelt payout length change threshold [see Figure 16A below – depicts S14 where seatbelt information is acquired and see Paragraph 0094 – discusses detecting two seatbelt lengths using the seatbelt sensor 22: a first length when the seatbelt is fastened and a second length after the seatbelt is fastened and when the first seatbelt length is exceeded];
compare the image of the occupant captured by the occupant posture sensor to a posture zone, defined by a boundary line extending around and spaced from the occupant [see Paragraphs 0106-0108 – discusses that the normal driving position is determined, and that a threshold is created based on the head and trunk of the driver, if the threshold is exceeded then posture collapse is detected], when the difference between the first seatbelt payout length and the second seatbelt payout length is greater than the seatbelt payout length change threshold [see Figure 16A below – depicts S23 (occurs after S14 and S21) and see Paragraph 0065 – discusses that the learning portion 51 learns an inclination threshold when the driver is in a normal posture, and see Paragraph 0087 - discusses the inclination threshold is stored in the storage device 52, and see Paragraph 0108 and Figure 17 below – discusses that the current posture of the driver is calculated and compared with the stored threshold to determine if the threshold is exceeded (S23)]; and

    PNG
    media_image2.png
    490
    523
    media_image2.png
    Greyscale

Figure 16A of Banno
 
determine whether the occupant has improper posture based on the comparison of the captured image of the occupant and the posture zone [see Paragraph 0106 and see Figure 16A above - if the determination cannot be made then the process proceeds to S23 and a threshold of learned body and head positions (zone) that is previously set is compared with current body and head positions, see Paragraph 0087 - discusses the inclination threshold is stored in the storage device 52, and see Paragraph 0106 and Figure 17 below – discusses that the current posture of the driver is calculated and compared with the stored threshold to determine if the threshold is exceeded (S23)]; and 
	

    PNG
    media_image3.png
    305
    305
    media_image3.png
    Greyscale

Figure 17 of Banno

wherein the image of the occupant in the vehicle seat is captured [see Paragraph 0054 – discusses a camera 21 capturing images of the occupant in the seat] and comparing the captured image to a posture image [see Paragraphs 0104 and 0105 and see Figure 16A below – depicts S21 and S22 where the current image of the driver is compared to initial posture images of the driver and the images are matched to determine a driver posture that was previously stored (reference)] in response to the control module determining that the difference between the first seatbelt payout length and the second seatbelt payout length is greater than the seatbelt payout length threshold [see Figure 16A below – depicts where S21 and S22 (the comparison occurs after S14 (seatbelt exceeded))].


    PNG
    media_image2.png
    490
    523
    media_image2.png
    Greyscale

Figure 16A of Banno


	However, Banno fails to disclose a seatbelt buckle sensor for sensing a presence of a seatbelt latchplate in the seatbelt buckle to determine whether the seatbelt is buckled.

	Ghannam discloses a seatbelt buckle sensor for sensing a presence of a seatbelt latchplate in a seatbelt buckle to determine whether a seatbelt is buckled [see Paragraph 0024 – discusses a buckle sensor 56 that sends a signal when the buckle insert 36 is received in the buckle receptacle 38].
Ghannam suggests that the improper seatbelt usage can be detected based on information from both the buckle sensor and amount of webbing (length/payout of seatbelt), for example the user sitting on a buckled seatbelt [see Paragraph 0035].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seatbelt payout sensor as taught by Banno to include a buckle sensor as taught by Ghannam in order to detect improper seat belt usage [Ghannam, see Paragraph 0035].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Banno in view of Ghannam further in view of Yanagawa (U.S. Publication No. 2019/0347499 A1) hereinafter Yanagawa.

Regarding claim 24, Banno and Ghannam disclose the invention with respect to claim 21. Banno further discloses wherein the control module further comprises executable code to perform at least one of issuing a message to the occupant and taking a ride action when a determination is made that the occupant has improper posture, further defined as: 
instructing the occupant to correct the occupant's posture [see Paragraphs 0166 and 0050 – discusses notifying the driver of degree of posture collapse to correct their posture]; 
preventing the ride from starting [see Paragraph 0101 – discusses safely stopping the vehicle when the driver is incapable of driving]; 
taking the vehicle and parking the vehicle in a local low risk location [see Paragraph 0101 – discusses a vehicle controller instructing the vehicle to perform a safe stop (parking the vehicle to avoid collision and protect the occupants) by performing appropriate braking and steering];

turning on a message icon, making an audible sound, see Paragraph 0099 – discusses notifying the driver through a sound of a speaker, display on the display, flicker on an indicator when the incapability state is determined].

However, the combination of Banno and Ghannam fails to disclose executable code to capture a second image of an occupant in the vehicle seat when movement of the seat as adjusted by the occupant is detected, and wherein the second image is stored as the stored image.

Yanagawa discloses wherein a control module further comprises executable code to capture a second image of an occupant in the vehicle seat when movement of the seat as adjusted by the occupant is detected, and wherein the second image is stored as the stored image [see Figures 4a-d below and see Paragraphs 0072-0074 - depicts and discusses a driver’s seat moving forward (adjusting) and capturing images in response to the movement, and see Paragraph 0056 – discusses a storage section where images that are picked up by the camera are stored].


    PNG
    media_image4.png
    649
    237
    media_image4.png
    Greyscale

Figures 4a-d of Yanagawa

Yanagawa suggests that in order to estimate driver position properly from images, the movement of the driver’s seat needs to be considered [see Paragraph 0011].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the occupant posture sensor as taught by Banno to capture images as the seat is adjusted as taught by Yanagawa in order to estimate driver position properly from images [Yanagawa, see Paragraph 0011].

Allowable Subject Matter
Claims 1-11, 15-20 and 22-23 are allowed. The specific condition in independent claims 1 and 16 of “capturing the image of the occupant in the vehicle seat in response to the control module determining that the difference between the first seatbelt payout length and the second seatbelt payout length is greater than the seatbelt payout length threshold..” is allowable. Examiner recommends amending claim 21 with the same specific condition of claim 1 and claim 16. 

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665